

116 HR 4877 IH: Retain Innovation and Manufacturing Excellence (RIME) Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4877IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Langevin introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo allow State manufacturing extension partnerships to award grants to small- and medium-sized
			 manufacturers for the purpose of training new workers to replace departing
			 experienced workers.
	
 1.Short titleThis Act may be cited as the Retain Innovation and Manufacturing Excellence (RIME) Act of 2019. 2.DefinitionsIn this Act:
 (1)CenterThe term Center has the meaning given the term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).
 (2)Eligible manufacturersThe term eligible manufacturer means a manufacturer that— (A)is a small business concern, as that term is defined under section 3 of the Small Business Act (15 U.S.C. 632); and
 (B)has an existing relationship with a Center. 3.Pilot program (a)In generalThe Secretary of Commerce shall establish a pilot program to award National Institute of Standards and Technology Manufacturing Extension Partnership (MEP) grants to help ensure an adequately trained manufacturing workforce. Under the program, eligible Centers may award MEP grants to eligible manufacturers to retain retiring employees for up to 90 days for the purpose of transferring job-specific skills and training to existing or new employees. The length of each grant shall be determined through negotiations between the Center and the eligible manufacturer.
 (b)EligibilityIn order to be eligible to receive funding and award grants under the program, a Center must meet the following criteria:
 (1)A Center must be able to document evidence of an aging workforce within manufacturing firms that are seeking assistance with retaining skills and knowledge of their operations.
 (2)A Center shall establish a transparent application process for eligible manufacturing firms that may include one or more of the following preferences:
 (A)A preference for manufacturers that employ veterans discharged or released under honorable conditions.
 (B)A preference for manufacturing firms from industry sectors that are most in need of assistance as determined by the local MEP.
 (C)A preference for manufacturing firms with a facility in the State or region for an extended period of time before the application is submitted (as determined by the Center).
 (D)A preference for manufacturing firms that have an existing relationship with the local MEP. (3)A Center must be able to demonstrate their ability to assess, advise, and train manufacturers on how to transfer the job-specific skills and training through the implementation of a training structure and train-the-trainer program focused on knowledge capture and transfer.
 (c)TrainingIn awarding grants pursuant to this section, consideration shall be given to the use of funds by Centers to assist manufacturers that are experiencing high employee turnover due to their inability to transfer required job-specific skills and training to new employees with the implementation of training structures and train-the-trainer programs.
 (d)Cost sharingTo be eligible for a grant under the pilot program under this section, a Center shall demonstrate that 50 percent of the amount of the funds awarded are matched from non-Federal sources. Those sources may include State and local agencies engaged in workforce development, foundations engaged in workforce development, or an in-kind contribution from an employer that would stand to directly benefit from the grant received by the Center.
			(e)Number and size of awards
 (1)NumberThe Secretary may award up to 25 grants to Centers under the pilot program. (2)SizeEach award under the program shall be for not less than $50,000 and not more than $500,000.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the National Institute of Standards and Technology $10,000,000 to carry out the pilot program.
			